Exhibit 10.1

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

(Richard Anderson)

 

THIS AGREEMENT (the “Agreement”) is executed as of this 6 day of July, 2006, and
effective as of July 18, 2006 (the “Date of Hire”), by and between Tempur-Pedic
International Inc., a Delaware corporation the “Company”) and Richard W.
Anderson, an individual (“Employee”). In consideration of the premises and the
mutual agreements and covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Company and Employee.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

ARTICLE I

 

EMPLOYMENT

 

1.1 Term of Employment. Effective as of the Date of Hire, the Company agrees to
employ Employee, and Employee accepts employment by the Company, for the period
commencing on the Date of Hire and ending on the first anniversary of the Date
of Hire (the “Initial Term”), subject to earlier termination as hereinafter set
forth in Article III. Unless earlier terminated in accordance with Article III,
following the expiration of the Initial Term, this Agreement shall be
automatically renewed for successive one-year periods (collectively, the
“Renewal Terms”; individually, a “Renewal Term”) unless, at least 90 days prior
to the expiration of the Initial Term or the then current Renewal Term, either
party provides the other with a written notice of intention not to renew, in
which case the Employee’s employment with the Company, and the Company’s
obligations hereunder, shall terminate as of the end of the Initial Term or said
Renewal Term, as applicable, provided however that Employee shall agree to
continue his employment hereunder at the option of the Company for a period of 6
months following written notice by either party of intention to terminate or not
to renew (other than any such written notice given within 90 days following a
Change in Control). Except as otherwise expressly provided herein, the terms of
this Agreement during any Renewal Term shall be the same as the terms in effect
immediately prior to such renewal, subject to any such changes or modifications
as mutually may be agreed between the parties as evidenced in a written
instrument signed by both the Company and Employee. As used herein, “Change in
Control” shall mean a change in the ownership of the Company, such that more
than 50% of the equity securities of the Company are acquired by any person or
group (as such terms are defined for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) that does not own common stock of
the Company on the Date of Hire; provided, however, no Change in Control shall
be deemed to occur if such Change in Control is effected pursuant to any
internal reorganization of the Company (including, by way of example,
establishment of a new holding company for the Company) that does not result in
a change of more than 50% of the ultimate equity ownership of the Company.

 

1.2 Position and Duties. Employee shall be employed in the position of Executive
Vice President and President, North America or such other executive position as
may be assigned from time to time by the Company’s Chief Executive Officer. In
such capacity, Employee shall be subject to the authority of, and shall report
to, the Company’s Chief Executive Officer. Employee’s duties and
responsibilities shall be generally as described in the letter agreement dated
June 12, 2006 by and between the Company and Employee, a copy of which is
attached hereto (the “Offer Letter”), and include all those customarily
attendant to Employee’s position and such other duties and responsibilities as
may be assigned from time to time by the Chief Executive Officer. Employee shall
devote Employee’s entire business time, loyalty, attention and energies
exclusively to the business interests of the Company while employed by the
Company, and shall perform his duties and responsibilities diligently and to the
best of his ability.

 

1



--------------------------------------------------------------------------------

ARTICLE II

 

COMPENSATION AND OTHER BENEFITS

 

2.1 Base Salary. The Company shall pay Employee an initial annual salary of
$300,000.00 (“Base Salary”), payable in accordance with the normal payroll
practices of the Company. The Employee’s Base Salary will be reviewed and be
subject to adjustment by the Board of Directors on or about January 1 of each
year beginning with January 1, 2007.

 

2.2 Performance Bonus. Employee will be eligible to earn an annual
performance-based bonus based on a formula approved by the Company’s Board of
Directors or its Compensation Committee and incorporated herein by this
reference for each full fiscal year during which Employee is employed by the
Company beginning after the Date of Hire (each, a “Bonus Year”), the terms and
conditions of which as well as Employee’s entitlement thereto being determined
annually in the sole discretion of the Company’s Board of Directors or its
Compensation Committee (the “Performance Bonus”). The amount of the Performance
Bonus will vary based on the achievement of performance criteria in the formula
established by the Company’s Board of Directors, but the formula will be set to
target a Performance Bonus equal to 50% of Base Salary as of January 1st of the
Bonus Year if the performance criteria in the formula are met. Notwithstanding
the foregoing, the terms and conditions of the Performance Bonus for fiscal 2006
will be consistent with the description thereof contained in the Offer Letter,
the description of which is incorporated herein by reference.

 

2.3 Benefit Plans. Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended, and in the Company’s welfare benefit plans that are
generally applicable to all executive employees of the Company (the “Plans”), in
accordance with the terms and conditions thereof.

 

2.4 Expenses. The Company shall reimburse Employee for all authorized and
approved expenses incurred in the course of the performance of Employee’s duties
and responsibilities pursuant to this Agreement and consistent with the
Company’s policies with respect to travel, entertainment and miscellaneous
expenses, and the requirements with respect to the reporting of such expenses.

 

2.5 Automobile Allowance. The Company shall pay to Employee an automobile
allowance of $600.00 per month.

 

2.6 Vacation. Employee shall be entitled to fifteen (15) vacation days in any
calendar year beginning after the Date of Hire subject to and to be taken in
accordance with the Company’s general vacation policies for similarly situated
executive employees.

 

2.7 Grant of Stock Option. Pursuant to the Tempur-Pedic International Inc. 2003
Equity Incentive Plan, effective as of the Date of Hire the Employee shall be
granted an option to purchase one hundred thousand (100,000) shares of the
common stock of the Company (the “Optioned Shares”) at a purchase price per
Optioned Share equal to the NYSE closing price of the Company’s common stock on
the Date of Hire. This grant shall be made pursuant to a Stock Option Agreement
between the Company and Employee in the Company’s customary form, provided that
such option shall become exercisable, subject to Employee’s continued
employment, as to 25% of the Optioned Shares on the first anniversary of the
Date of Hire, and as to 25% of the Optioned Shares on the first day following
the completion of each twelve-month period thereafter (so that, for example, the
first 25% increment would become exercisable twelve months from Date of Hire,
and all options would be vested forty eight months from Date of Hire).

 

2.8 Hiring Bonus. As additional consideration for Employee’s agreement to accept
employment with the Company, the Company will pay to Employee a one-time bonus
of ten thousand dollars ($10,000). This bonus is payable on or within sixty
(60) days of the Date of Hire, provided that, as of the date payment would
otherwise be made, the Employee is considered an employee of the Company in good
standing.

 

2



--------------------------------------------------------------------------------

ARTICLE III

 

TERMINATION

 

3.1 Right to Terminate; Automatic Termination.

 

(a) Termination by Company Without Cause. Subject to Section 3.2, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.

 

(b) Termination by Employee for Good Reason. Subject to Section 3.2, Employee
may terminate his employment obligation hereunder (but not his obligation under
Article IV hereof) for “Good Reason” (as hereinafter defined) if Employee gives
written notice thereof to the Company within 30 days of the event he deems to
constitute Good Reason (which notice shall specify the grounds upon which such
notice is given) and the Company fails, within 30 days of receipt of such
notice, to cure or rectify the grounds for such Good Reason termination set
forth in such notice. “Good Reason” shall mean any of the following:
(i) relocation of Employee’s principal workplace over 60 miles from the
Company’s existing workplaces without the consent of Employee (which consent
shall not be unreasonably withheld, delayed or conditioned), or (ii) the
Company’s material breach of this Agreement which is not cured within 30 days
after receipt by the Company from Employee of written notice of such breach.

 

(c) Termination by Company For Cause. Subject to Section 3.2, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time “For Cause” (as defined below) by giving notice to
Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “For Cause” shall mean any of the following: (i) Employee’s willful
and continued failure to substantially perform the reasonably assigned duties
with the Company which are consistent with Employee’s position and job
description referred to in this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Employee by the Board of Directors of the Company which
specifically identifies the manner in which Employee has not substantially
performed the assigned duties, (ii) Employee’s willful engagement in illegal
conduct which is materially and demonstrably injurious to the Company,
(iii) Employee’s conviction by a court of competent jurisdiction of, or his
pleading guilty or nolo contendere to, any felony, or (iv) Employee’s commission
of an act of fraud, embezzlement, or misappropriation against the Company,
including, but not limited to, the offer, payment, solicitation or acceptance of
any unlawful bribe or kickback with respect to the Company’s business. For
purposes of this paragraph, no act, or failure to act, on Employee’s part shall
be considered “willful” unless done, or omitted to be done, in knowing bad faith
and without reasonable belief that the action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, expressly
authorized by a resolution duly adopted by the Board of Directors or based upon
the written advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, in good faith and in the best interests of the
Company. Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated For Cause unless and until there shall have been delivered to
Employee a copy of a resolution, duly adopted by the Board of Directors at a
meeting of the Board called and held for such purpose (after reasonable notice
to Employee and an opportunity for Employee, together with Employee’s counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board of Directors Employee committed the conduct set forth above in (i), (ii),
(iii) or (iv) of this Section and specifying the particulars thereof in detail.

 

(d) Termination Upon Death or Disability. Subject to Section 3.2, Employee’s
employment and the Company’s obligations under this Agreement shall terminate:
(i) automatically, effective immediately and without any notice being necessary,
upon Employee’s death; and (ii) in the event of the disability of Employee, by
the Company giving notice of termination to Employee. For purposes of this
Agreement, “disability” means the inability of Employee, due to a physical or
mental impairment, for 90 days (whether or not consecutive) during any period of
360 days, to perform, with reasonable accommodation, the essential functions of
the work contemplated by this Agreement. In the event of any dispute as to
whether

 

3



--------------------------------------------------------------------------------

Employee is disabled, the matter shall be determined by the Company’s Board of
Directors in consultation with a physician selected by the Company’s health or
disability insurer or another physician mutually satisfactory to the Company and
the Employee. The Employee shall cooperate with the efforts to make such
determination or be subject to immediate discharge. Any such determination shall
be conclusive and binding on the parties. Any determination of disability under
this Section 3.1 is not intended to alter any benefits any party may be entitled
to receive under any long-term disability insurance policy carried by either the
Company or Employee with respect to Employee, which benefits shall be governed
solely by the terms of any such insurance policy. Nothing in this subsection
shall be construed as limiting or altering any of Employee’s rights under State
workers compensation laws or State or federal Family and Medical Leave laws.

 

3.2 Rights Upon Termination.

 

(a) Section 3.1(a) and 3.1(b) Termination. If Employee’s employment terminates
pursuant to Section 3.1(a) or 3.1(b) hereof, Employee shall have no further
rights against the Company hereunder, except for the right to receive, following
execution of a release and waiver in form satisfactory to the Company, (i) any
unpaid Base Salary, the value of any accrued but unused vacation, a pro-rata
portion (based on the number of days of the Bonus Year prior to the effective
date of termination) of any Performance Bonus that would be payable with respect
to the Bonus Year in which the termination occurs and whatever rights as to
Optioned Shares as Employee may have pursuant to the Stock Option Agreement
(ii) payment of Base Salary for twelve (12) months (the “Severance Period”),
payable in accordance with the normal payroll practices of the Company,
(iii) reimbursement of expenses to which Employee is entitled under Section 2.4
hereof, and (iv) continuation of the welfare plans of the Company as detailed in
Section 2.3 hereof for the duration of the Severance Period.

 

(b) Section 3.1(c) and 3.1(d) Termination. If Employee’s employment is
terminated pursuant to Sections 3.1(c) or 3.1(d) hereof, or if Employee quits
employment (other than for Good Reason) notwithstanding the terms of this
Agreement, Employee or Employee’s estate shall have no further rights against
the Company hereunder, except for the right to receive, following execution of a
release and waiver in form satisfactory to the Company, (i) any unpaid Base
Salary, (ii) in the case of Section 3.1(d) hereof, the value of any accrued but
unused vacation, a pro-rata portion (based on the number of days of the Bonus
Year prior to the effective date of termination) of any Performance Bonus that
would be payable with respect to the Bonus Year in which the termination occurs,
and whatever rights as to Optioned Shares as Employee may have pursuant to the
Stock Option Agreement and (iii) reimbursement of expenses to which Employee is
entitled under Section 2.4 hereof.

 

ARTICLE IV

 

CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION

 

4.1 Covenants Regarding Confidential Information, Trade Secrets and Other
Matters. Employee covenants and agrees as follows:

 

(a) Definitions. For purposes of this Agreement, the following terms are defined
as follows:

 

(1) “Trade Secret” means all information possessed by or developed for the
Company or any of its subsidiaries, including, without limitation, a
compilation, program, device, method, system, technique or process, to which all
of the following apply: (i) the information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) the information is the subject of efforts to
maintain its secrecy that are reasonable under the circumstances.

 

(2) “Confidential Information” means information, to the extent it is not a
Trade Secret, which is possessed by or developed for the Company or any of its
subsidiaries and which relates to the Company’s or any of its subsidiaries’
existing or potential business or technology, which information is

 

4



--------------------------------------------------------------------------------

generally not known to the public and which information the Company or any of
its subsidiaries seeks to protect from disclosure to its existing or potential
competitors or others, including, without limitation, for example: business
plans, strategies, existing or proposed bids, costs, technical developments,
existing or proposed research projects, financial or business projections,
investments, marketing plans, negotiation strategies, training information and
materials, information generated for client engagements and information stored
or developed for use in or with computers. Confidential Information also
includes information received by the Company or any of its subsidiaries from
others which the Company or any of its subsidiaries has an obligation to treat
as confidential.

 

(b) Nondisclosure of Confidential Information. Except as required in the conduct
of the Company’s or any of its subsidiaries’ business or as expressly authorized
in writing on behalf of the Company or any of its subsidiaries, Employee shall
not use or disclose, directly or indirectly, any Confidential Information during
the period of his employment with the Company. In addition, following the
termination for any reason of Employee’s employment with the Company, Employee
shall not use or disclose, directly or indirectly, any Confidential Information.
This prohibition does not apply to Confidential Information after it has become
generally known in the industry in which the Company conducts its business. This
prohibition also does not prohibit Employee’s use of general skills and know-how
acquired during and prior to employment by the Company, as long as such use does
not involve the use or disclosure of Confidential Information or Trade Secrets.

 

(c) Trade Secrets. During Employee’s employment by the Company, Employee shall
do what is reasonably necessary to prevent unauthorized misappropriation or
disclosure and threatened misappropriation or disclosure of the Company’s or any
of its subsidiaries’ Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company’s or any of its subsidiaries’
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.

 

4.2 Noncompetition.

 

(a) During Employment. During Employee’s employment hereunder, Employee shall
not engage, directly or indirectly, as an employee, officer, director, partner,
manager, consultant, agent, owner (other than a minority shareholder or other
equity interest of not more than 1% of a company whose equity interests are
publicly traded on a nationally recognized stock exchange or over-the-counter)
or in any other capacity, in any competition with the Company or any of its
subsidiaries.

 

(b) Subsequent to Employment. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not in
any capacity (whether in the capacity as an employee, officer, director,
partner, manager, consultant, agent or owner (other than a minority shareholder
or other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter), directly or indirectly advise, manage, render or perform
services to or for any person or entity which is engaged in a business
competitive to that of the Company or any of its subsidiaries within any
geographical location wherein the Company or any of its subsidiaries produces,
sells or markets its goods and services at the time of such termination or
within a one-year period prior to such termination.

 

4.3 Nonsolicitation. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not
solicit or induce any person who was an employee of the Company or any of its
subsidiaries on the date of Employee’s termination or within three months prior
to leaving his or her employment with the Company or any of its subsidiaries.

 

4.4 Return of Documents. Immediately upon termination of employment, Employee
will return to the Company, and so certify in writing to the Company, all the
Company’s or any of its subsidiaries’ papers, documents and things, including
information stored for use in or with computers and software applicable to the
Company’s and its subsidiaries’ business (and all copies thereof), which are in
Employee’s possession or under Employee’s control, regardless whether such
papers, documents or things contain Confidential Information or Trade Secrets.

 

5



--------------------------------------------------------------------------------

4.5 No Conflicts. To the extent that they exist, Employee will not disclose to
the Company or any of its subsidiaries any of Employee’s previous employer’s
confidential information or trade secrets. Further, Employee represents and
warrants that Employee has not previously assumed any obligations inconsistent
with those of this Agreement and that employment by the Company does not
conflict with any prior obligations to third parties.

 

4.6 Agreement on Fairness. Employee acknowledges that: (i) this Agreement has
been specifically bargained between the parties and reviewed by Employee,
(ii) Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee’s livelihood in the event of termination of
Employee’s employment by the Company and the strict enforcement of the covenants
contained herein.

 

4.7 Equitable Relief and Remedies. Employee acknowledges that any breach of this
Agreement will cause substantial and irreparable harm to the Company for which
money damages would be an inadequate remedy. Accordingly, notwithstanding the
provisions of Article V below, the Company shall in any such event be entitled
to obtain injunctive and other forms of equitable relief to prevent such breach
and the prevailing party shall be entitled to recover from the other, the
prevailing party’s costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with enforcing this Agreement, in addition to any
other rights or remedies available at law, in equity, by statute or pursuant to
Article V below.

 

ARTICLE V

 

AGREEMENT TO SUBMIT ALL EXISTING OR FUTURE DISPUTES

TO BINDING ARBITRATION

 

The Company and Employee agree that any controversy or claim arising out of or
related to this Agreement or Employee’s employment with or termination by the
Company that is not resolved by the parties shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Said arbitration shall be conducted
in Lexington, Kentucky. The parties further agree that the arbitrator may
resolve issues of contract interpretation as well as law and award damages, if
any, to the extent provided by the Agreement or applicable law. The parties
agree that the costs of the arbitrator’s services shall be borne by the Company.
The parties further agree that the arbitrator’s decision will be final and
binding and enforceable in any court of competent jurisdiction. In addition to
the A.A.A.’s Arbitration Rules and unless otherwise agreed to by the parties,
the following rules shall apply:

 

(a) Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to 15 written interrogatories (with any subpart to be counted as a
separate interrogatory), and (iv) depositions of no more than six individuals.

 

(b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.

 

(c) Unless the arbitrator finds that delay is reasonably justified, the hearing
will be completed, and an award rendered within 30 days of commencement of the
hearing.

 

The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
The arbitrator also shall make a determination regarding which party’s legal
position in any such controversy or claim is the more substantially correct (the
“Prevailing Party”) and the arbitrator shall require the other party to pay the
legal and other professional fees and costs incurred by the Prevailing Party in
connection with such arbitration proceeding and any necessary court action.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Article V, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a breach of Article IV of this Agreement
without submission of the underlying dispute to an arbitrator. Such remedy shall
be cumulative and nonexclusive, and shall be in addition to any other remedy to
which the parties may be entitled.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.1 Notices. Any and all notices provided for in this Agreement shall be given
in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this
Section 6.1):

 

(a) If to the Company:    Tempur-Pedic International Inc.      1713 Jaggie Fox
Way      Lexington, KY 40511      Attention: Chief Executive Officer (b) If to
Employee:    Richard Anderson      3 Connelly Hill Road      Hopkinton, MA 01748

 

6.2 Entire Agreement. This Agreement, together with the Stock Option Agreement
referenced in Sections 2.7, contains the entire understanding and the full and
complete agreement of the parties and, effective as of the Date of Hire,
supersedes and replaces any prior understandings and agreements among the
parties with respect to the subject matter hereof (including, without
limitation, the Offer Letter, except to the extent of those certain provisions
of the Offer Letter which have been specifically incorporated herein by
reference).

 

6.3 Amendment. This Agreement may be altered, amended or modified only in a
writing, signed by both of the parties hereto. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto. References to Sections herein shall mean sections
of the text of this Agreement, unless otherwise indicated.

 

6.4 Assignability. This Agreement and the rights and duties set forth herein may
not be assigned by either of the parties without the express written consent of
the other party. This Agreement shall be binding on and inure to the benefit of
each party and such party’s respective heirs, legal representatives, successors
and assigns.

 

6.5 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.

 

6.6 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

6.7 Governing Law; Construction. This Agreement shall be governed by the
internal laws of the State of Kentucky, without regard to any rules of
construction concerning the party responsible for the drafting hereof.

 

7



--------------------------------------------------------------------------------

6.8. Effective Date. The terms and conditions of this Agreement shall be
effective as of the Date of Hire. In the event of the failure of Employee to
commence his employment with the Company (or at such other date as the Employee
and the Company may mutually agree), this Agreement shall be null and void and
of no force or effect.

 

6.9. Tax Compliance. All payments due hereunder shall be made net of all
federal, state or local taxes required by law to be withheld with respect to
such payments and any other deductions required by law or authorized by
Employee. If any payment otherwise due hereunder would be, when otherwise due,
subject to additional taxes and interest under Section 409A of the Internal
Revenue Code of 1986, as amended, then such payment shall be deferred to the
extent required to avoid such additional taxes and interest.

 

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year written above.

 

COMPANY: TEMPUR-PEDIC INTERNATIONAL, INC. By:  

/s/ H. THOMAS BRYANT

Title: 

 

CEO

EMPLOYEE:

/s/ RICHARD ANDERSON

Richard Anderson

WITNESSED BY:

/s/ HUGH MURPHY

VP Human Resources

Date: 7/18/06

 

9